Douglas, J.,
concurring separately. In State ex rel Thum v. Cuyahoga Cty. Bd. of Elections (1995), 72 Ohio St.3d 289, 294, 649 N.E.2d 1205, 1209, this court stated that one of the purposes of the ten-day inspection period of R.C. 731.28 and 731.34 is to give “the electors who have signed the petition an opportunity to withdraw their names if they so desire.” Again in Thurn we noted that R.C. 731.28 and 731.34 “were violated because the early certification prevented electors from withdrawing their signatures following certification but prior to the expiration of the ten-day period.” Id. at 295, 649 N.E.2d at 1210.
*261The majority contends that because the “foregoing language is dictum, and Thum did not involve or analyze R.C. 3501.38(H) and (I) and their effect on the common-law right to withdraw,” Thum is inapposite to this cause of action. We misstated the law in Thum not once, but twice. Given these misstatements of the law in Thum and our recent holding in State ex rel. Fite v. Aeh (1997), 80 Ohio St.3d 1, 684 N.E.2d 285, the current status of the law regarding the withdrawal of signatures from initiative and referendum petitions is confusing and conflicted. Dictum or not, we were wrong in Thum and the misstatements should be corrected. Accordingly, I do not join in the majority’s conclusion that Thum is merely inapposite to the current action.
Lundberg Stratton, J., concurs in the foregoing concurring opinion.